                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                            CASE NO: 2:96-cr-15-FtM-UAMRM

DEWAYNE EDISON
                                                /

                                                ORDER1

        Before the Court is the Government’s Motion to Amend Petition on Violation of

Supervised Release. (Doc. 964). The Court signed a Petition for Warrant or Summons

for Offender Under Supervised release on May 15, 2019. (Doc. 947). Since then, the

State Attorney’s Office in Lee County, Florida filed an information against Defendant

Dewayne Edison that formally charged Edison with cocaine-related charges. (Doc. 964

at 2-3). To be consistent with those charges, the Government moves to amend the

Petition to state the following:

        1. New criminal conduct, Sale or Delivery of Controlled Substance,
           occurring on or about February 21, 2019, while on supervision in
           violation of the mandatory conditions of supervision: On or about
           February 21, 2019, the defendant directed another individual, or
           individuals, to sell crack cocaine. From start to finish, the defendant
           supervised and oversaw this narcotic transaction. He was subsequently
           charged with Sale or Delivery of Controlled Substance, in Lee County
           Circuit Court, Fort Myers, Florida, Case Number 19-CF-015981.

        2. New criminal conduct, Sale or Delivery of Controlled Substance,
           occurring on or about February 27, 2019, while on supervision in
           violation of the mandatory conditions of supervision: On or about
           February 27, 2019, the defendant directed another individual, or
           individuals, to sell crack cocaine. From start to finish, the defendant
           supervised and oversaw this narcotic transaction. He was subsequently

1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. The Court accepts no responsibility for the availability or functionality
of any hyperlink. A hyperlink that stops working or directs the user to some other site does not affect the
opinion of the Court.
         charged with Sale or Delivery of Controlled Substance, in Lee County
         Circuit Court, Fort Myers, Florida, Case Number 19-CF-015981.

      3. New criminal conduct, Sale or Delivery of Controlled Substance,
         occurring on or about March 14, 2019, while on supervision in
         violation of the mandatory conditions of supervision: On or about
         March 14, 2019, the defendant directed individuals to sell crack-cocaine.
         From start to finish, the defendant supervised and oversaw this narcotic
         transaction. He was subsequently charged with Sale or Delivery of
         Controlled Substance, in Lee County Circuit Court, Fort Myers, Florida,
         Case Number 19-CF-015981.

      4. New criminal conduct, Trafficking in Cocaine – 28 Grams or More,
         occurring on or about March 28, 2019, while on supervision in
         violation of the mandatory conditions of supervision: On or about
         March 28, 2019, the defendant sold 28.71 grams of cocaine to a
         confidential informant for $2,000. He was subsequently charged with
         Trafficking in Cocaine – 28 Grams or More, in Lee County Circuit Court,
         Fort Myers, Florida, Case Number 19-CF-015981.

      5. New criminal conduct, Possession of Cocaine with Intent,
         occurring on or about March 28, 2019, while on supervision in
         violation of the mandatory conditions of supervision: On or about
         March 28, 2019, the defendant sold 28.71 grams of cocaine to a
         confidential informant for $2,000. He was subsequently charged with
         Possession of Cocaine with Intent, in Lee County Circuit Court, Fort
         Myers, Florida, Case Number 19-CF-015981.

(Doc. 964 at 3-4).   After careful consideration of the Government’s motion and the

applicable law, the Court finds good cause to grant the amend the Petition as so

requested.

      Accordingly, it is now

      ORDERED:

      (1) The Government’s Motion to Amend Petition on Violation of Supervised

         Release (Doc. 964) is GRANTED. The preliminary revocation hearing set for

         June 12, 2019, will proceed on the amended language outlined in this Order

         and the Government’s motion (Doc. 964 at 3-4).




                                           2
      (2) The United States Probation Office is DIRECTED to file an amended Petition

         on the Violation of Supervised Release consistent with this Order on or before

         June 18, 2019.

      DONE AND ORDERED in Fort Myers, Florida on this 11th day of June 2019.




Copies: Counsel of Record




                                          3
